United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-85
Issued: April 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2011 appellant filed a timely appeal of a September 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Since more than 180 days
elapsed from issuance of the most recent merit decision of January 26, 2011 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for an
oral hearing.

1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, the Board’s regulations provided up to one year to file
an appeal. 20 C.F.R. § 501.3(d)(2). For OWCP decisions issued on and after November 19, 2008, a claimant has
180 days to appeal. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
Appellant, a 52-year-old tractor trailer driver, filed a Form CA-1 claim for benefits on
December 8, 2010, alleging that he injured his neck and left shoulder on November 29, 2010
when the trailer door jammed, causing him to lunge forward and strike the door.
By letter dated December 10, 2010, OWCP asked appellant to submit additional factual
and medical evidence in support of his claim. No response was received.
By decision dated January 26, 2011, OWCP denied appellant’s claim, finding that he failed
to submit sufficient medical evidence to establish that he sustained neck and left shoulder
injuries in the performance of duty on November 29, 2010. This decision was mailed to
appellant’s address of record.3
On August 29, 2011 OWCP received a request for an oral hearing from appellant.
By decision dated September 28, 2011, OWCP denied appellant’s hearing request,
finding that it was untimely. It considered his request in its discretion and determined that the
issue in his case could equally well be addressed by requesting reconsideration by the district
OWCP and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.4
Section 10.615 of the federal regulations implementing this section of FECA provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.5 The
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.6 A claimant is entitled to a hearing or
review of the written record as a matter of right if the request is filed within 30 days.7

3

Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual. This presumption arises when it
appears from the record that the notice was properly addressed and duly mailed. See Michelle Lagana, 52 ECAB
187 (2000).
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

7

Leona B. Jacobs, 55 ECAB 753 (2004).

2

While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.8
ANALYSIS
OWCP denied appellant’s traumatic injury claim by decision dated January 26, 2011. This
decision was mailed to appellant’s address of record. Appellant filed his request for an oral
hearing on August 29, 2011. As his request was not filed within 30 days of the January 26, 2011
decision denying his claim, it was untimely and he was not entitled to an oral hearing as a matter of
right.
OWCP exercised its discretionary authority with regard to appellant’s request. It notified
him that the issue in his claim could be equally well addressed by requesting reconsideration by
the district OWCP and submitting evidence not previously considered. The only limitation on
OWCP’s discretionary authority is reasonableness.9 There is no evidence that it abused its
discretion by denying appellant’s request for a review of the written record.10 The Board has held
that this is a reasonable exercise of OWCP’s discretionary authority.11
On appeal appellant argues the merits of his claim.
jurisdiction to review the merits of this claim.

As noted, the Board has no

CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for an oral hearing.

8

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).
9

See Hubert Jones, Jr., 57 ECAB 467, 473 (2006).

10

See André Thyratron, 54 ECAB 257 (2002).

11

See G.W., Docket No. 10-782 (issued April 23, 2010); D.M., Docket No. 08-1814 (issued January 16, 2009);
Steven A. Andersen, 53 ECAB 367 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

